internal_revenue_service uniform issue list department of the treasury 09-00washington dc person to contact telephone number refer reply to date t ep ra t2 e o t o q j t f o attn executive director legend state a system sdollar_figure participating employer employers plan x resolution r form p statute t deo this letter is in reply to a request for a letter as supplemented by march ruling dated november submissions of may and april federal tax treatment of certain contributions made to plan x code made on your behalf concerning the april date date of the internal_revenue_code under sec_414 september the following facts and representations have been submitted is system a retirement and benefit system created by the laws of state a for the purpose of providing retirement annuities and other_benefits for employees of participating employers system s maintains plan x a defined_benefit_plan qualified under sec_401 of the code plan x received system s its recent determination_letter on march is also an employer of employees who are participants in plan x plan x system s in accordance with the provisions of statute t is administered by the board_of trustees of effective in as an alternative to participating in plan x eligible employees may elect to participate ina defined_contribution_plan to be maintained by system s all participants in plan xk are required to contribute a specified percentage of their compensation to plan x under the provisions of statute t required employee contributions under plan x shall be made as an employer pick-up under sec_414 proposes to extend its pick-up program to certain contributions which include the contributions that employees may make for the purpose of purchasing additional service_credit or redepositing contributions previously refunded to an employee of the code system under the provisions of statute t employees of for the purpose of restoring participating employers may make contributions to plan x for the purpose of obtaining additional service_credit under two circumstances prior service with a participating employer that was forfeited due to a refund of contributions past service and service_credit for periods of service not previously credited by plan x participant service with other state a public agencies military service or service for leaves of absence permissive service for the purpose of obtaining additional such as prior service before becoming a provisions of statute t permit an employee leaving the a participating employer the opportunity to service of obtain a refund of contributions made during the course of that employee's employment the refund includes interest on the employee contributions and based upon elections that may have been made by the employee may include employer contributions with interest upon obtaining a refund of prior contributions the employee forfeits all service eredits and any rights to future_benefits if the employee returns to work for a participating employer that entitles the employee to again become a member of system s then that employee has the option after remaining in eligible service for a 2-year period of reinstating the past_service_credit that was forfeited upon obtaining the refund to reinstate the past_service_credit the employee must repay the full amount that was refunded plus interest from the refund date to the date of repayment calculated using plan x's effective rate of interest the election to reinstate past service credits must be made at a time prior to the date of the employee's retirement under present procedures the contributions must be paid directly to system s and must be paid in a lump sum as with the election to purchase past service credits an employee who elects to purchase permissive service credits must currently make payment directly to system s on a lump sum basis the service_credit may be purchased in increments of one year if more than one year_of_service is available to purchase statute t was amended in to permit participating employers to pick up the contributions required to be made by employees who wish to purchase service_credit under statute t an employee may elect to have a participating eo employer pick up the contributions required to purchase service credits and the election to have these contributions picked up is irrevocable system s proposes to implement a program under which an employee will have several options concerning the method under which contributions could be made when the employee elects to purchase service credits whether by repaying the amount of a prior refund plus interest in order to reinstate past service credits or by making the contributions required to purchase permissive service credits under the proposed program an employee will have the two three to irrevocably make the contributions to make the contributions on a lump option to elect sum after-tax basis to make the contributions as a lump sum pre-tax contribution from an eligible rollover_contribution or on an installment basis by pre-tax payroll deductions if the employee elects to make the contributions by payroll deduction the repayment period must be for a period of one also have to be scheduled so that the contributions for purchase of service credits will be completed prior to the employee's retirement if the employee elects to make the contributions for the purchase of service credits by irrevocable pre-tax payroll will be withheld by the employer and forwarded to plan x as picked-up contributions under sec_414 code or five years and the payments will deduction the contributions of the four by your authorized representative's letter of date it was clarified that in an effort to provide a full description of the program for purchasing service_credit system s has described the three methods above including rollover_contributions that may be used for such purposes however it has been represented that system s is eligible for pick up treatment under sec_414 h of the code when used to reinstate past_service_credit or purchase permissive_service_credit is not requesting a ruling that a rollover_contribution if the employee elects the irrevocable payroll deduction program then plan x will refuse any direct payments from the employee for the purchase of the service credits that were being paid for by irrevocable payroll deduction also the employee could not change the amount -s- or length of time over which the irrevocable payroll deduction will occur however because plan x's effective rate of interest changes at the beginning of each fiscal_year the amount of an employee's payroll deduction will be subject_to automatic_adjustment without any_action on the employee's part if the effective rate of interest changes during the scheduled repayment period also if the employer changes the employee's payroll frequency the number and amount of each payroll deduction will automatically be adjusted without any_action on the employee's part for the balance of the elected repayment period under plan x participant benefits may be determined based on contributions made by the participant to the plan along with earnings attributable to such contributions the amount of attributable earnings is calculated using the effective rate of interest which is established under statute t under plan x a participant can purchase service_credit relating to prior refunds from the plan by paying back into the plan the amount of the refund received and an additional_amount as interest for the period of time from the date of refund to the date of repayment the interest that the participant must pay into the plan is calculated so as to equal the relative benefit increase that the participant would have enjoyed had the amounts remained in the plan the effective rate of interest under plan x is subject due to the relative is necessary to take into account the impact of a change and other is warranted to adjust the rate that to change on an annual basis if performance of the underlying assets of the plan additional factors it is used to calculate the benefits payable to annuitants under the plan consequently if the contribution to be paid into the plan to repay a prior refund is to be made over a period of months rather than in a single payment it in the effective rate of interest used by the plan to calculate plan benefits any changes to the effective rate of interest while a participant is making contributions under the irrevocable payroll deduction program would automatically change the contributions picked up by the employer that is if the effective rate of interest is increased the contribution amount required from the participant must be adjusted upward this change in the payment amount is not volitional nor is adjustment by the participant it subject_to f in the case of the death of an employee payments for the purchase of service credits will stop and partial service_credit will be granted rounded down to the next quarter-year increment based upon the contributions made to the date of death contributions in excess of the amount needed to provide a quarter-year of service_credit will be paid to the employee's beneficiary or estate if irrevocable payroll deductions cease due to termination of employment or the disability of the employee the employee will have a 60-day period in which to make an after-tax lump sum payment to pay for the balance of the contributions required to obtain the service credits which the employee intended to purchase or after-tax lump sum payment is made by the employee then partial service_credit will be granted rounded down to the next quarter-year increment based upon the contributions made to the date payments ceased with any excess_contributions refunded to the employee if no employees will be permitted to make separate payroll deduction authorizations to purchase service_credit relating to different types of service or different periods of time however any subsequent irrevocable payroll deduction authorizations will not alter amend or revoke the amount of picked up contributions to be made to plan x under any irrevocable elections then in effect a participating employer will be required to adopt to participate in resolution r authorizing the employer the pick-up program this resolution shall designate such payroll deductions as are made pursuant to a binding irrevocable payroll deduction authorization between an employee and respective employer to have such amounts picked up such employer with the employee having no option of receiving such picked up amounts contributed to plan xx as being picked up by such employer and paid_by the payroll deduction authorization form form p will state the type of service and the period_of_service which the employee intends to purchase the dollar amount and the period of time over which payroll deductions will take place that the employee understands that the payroll deduction authorization is binding and irrevocable that the employee has no option to subsequently choose to receive those amounts directly instead of having them paid that payments are to be made by the employer to plan x only and that plan x will not accept payments from the employee with respect to the purchase of the service_credit to which the election relates and that the agreement shall remain in effect until either the payroll deductions are completed or the payroll deductions can no longer be made due to the employee's death disability or termination of employment based on the above facts and representations your authorized representative has requested the following rulings that after a participating employer has adopted resolution r and the employee has executed the irrevocable payroll deduction authorization form p contributions made to plan x for the purpose of an employee's purchase of service_credit regardless of whether such service_credit is for past service or permissive service will be treated as contributions picked up by the participating employer within the meaning of sec_414 will be treated as employer contributions for federal_income_tax purposes of the code and that changes to the amount or number of payments under an irrevocable payroll deduction authorization form p due to changes in plan x's effective rate of interest or to changes in the employer's payroll frequency will not cause the contributions to cease to qualify as contributions picked up by a participating employer within the meaning of sec_414 qualify as employer contributions for federal_income_tax purposes of the code nor cease to that for purposes of the application of section of the code death disability or termination of h employment are permissible reasons for the termination of the irrevocable election to make the contributions by payroll deduction that for purposes of employees of system s who are participants in plan x pursuant to such irrevocable elections will not constitute wages under sec_3401 of the code from which federal income taxes must be withheld in the tax_year in which they are contributed the picked-up contributions roe -e- a pursuant to code sec_415 the picked- up contributions relating to the purchase of permissive_service_credit are not annual_additions for purposes of code sec_415 and after-tax employee contributions used to purchase permissive_service_credit may also plan x's election be treated as not subject_to c of the code and section at b i the contributions relating to the are not subject_to code sec_415 when made to plan reinstatement of past service whether after-tax or picked- up x pursuant to code sec_415 and attributable to after-tax employee contributions used to reinstate past service and interest thereon are not subject_to code sec_415 when distributed from plan x pursuant to income_tax reg sec_1 d ii benefits sec_414 of the code provides that be treated as employer contributions contributions otherwise designated as employee contributions shall if such contributions are made to a plan described in sec_401 or sec_403 of the code established by a state government or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing where the contributions of employing units are designated as employee contributions the contributions so picked up shall be treated as employer contributions revrul_77_462 1977_2_cb_358 addresses the of the in revrul_77_462 the employer school district federal_income_tax treatment of contributions picked up by the employer within the meaning of sec_414 code agreed to pick up the required contributions of the eligible employees under the plan the revenue_ruling held that under the provisions of sec_3401 a a of the code the school district's picked-up contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages and no federal_income_tax withholding is required from employees' salaries with respect to the said picked-up contributions the revenue_ruling further held that the school district's picked-up contributions are excluded from the gross_income of employees until such time as they are distributed to the employees ae i o revrul_81_35 1981_1_cb_255 and revenue to ruling 1981_1_cb_255 provide guidance as whether contributions will be considered as picked up by the employer both revenue rulings establish that the following two criteria must be satisfied must specify that contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and must not have an option of choosing to receive the contributed amounts directly or to have them paid_by the employer to the plan the employer the employee in revrul_87_10 1987_1_cb_136 the service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification must be completed before the period to which such contributions relate in this case plan x is a governmental_plan as a if an employee of a employer will pick up certain employee described in sec_414 of the code in accordance with the provisions of statute t and resolution r participating contributions and pay them to plan x participating employer elects to reinstate past_service_credit or purchase permissive_service_credit and agrees to do so by payroll deduction the participating will pick up ie assume and pay the employee is required to pay for the purchase of service_credit further in accordance with the provisions of form p the election of the employee to purchase service_credit by payroll deduction under the pick-up arrangement with such participating employer is irrevocable and cannot be changed by the employee prior to termination of employment disability or purchase of all of the service_credit set forth on form p the contributions that employer the provisions of resolution r in conjunction with statute t meet the requirements of revrul_81_36 thus employer from employees' compensation and contributed to plan x for the purchase of service_credit will qualify as picked-up contributions within the meaning of sec_414 h the amounts deducted by a participating of the code rul and rev ves accordingly with respect to ruling_request we conclude that after a participating employer has adopted resolution r and the employee has executed the irrevocable payroll deduction authorization form form p contributions made to plan x for the purpose employee's purchase of service_credit regardless of whether such service_credit is for past service or permissive service will be treated as contributions picked up by the participating employer within the meaning of sec_414 of the code and will be treated as employer contributions for federal_income_tax purposes of an with regard to ruling requests and under plan in general the amount of a participant's retirement x benefit is determined by the greater of annuity based on years_of_service formula or participant's required contributions to plan x together with earnings thereon at the plan's effective rate of interest for the respective years a formula based on a a fixed percentage of compensation and a retirement ii i to reinstate past_service_credit under plan x a participant must repay the full amount that was previously refunded plus interest from the refund date to the date of repayment calculated using the plan's effective rate of interest the interest that the participant must pay into the plan is calculated so as to equal the relative benefit increase the participant would have received had the amounts remained in the plan by applying the same effective rate of interest to the repayment amount as is used for the benefit determination plan kx maintains a balance such that the amounts that are to be returned to the plan approximate the amount that the plan may be obligated to later pay back out as a benefit to the participant if the repayment amount is to be made over a period of months or years rather than in a single payment it necessary to take into account the impact of the effective rate of interest used by plan k to calculate plan benefits thus any changes to the effective rate of interest while a participant is making contributions under the irrevocable payroll deduction program would automatically change the contributions picked up by the employer this change in the payment amount is not volitional nor is participant it subject_to adjustment by the a change in i sec_11 therefore with regard to ruling requests and due to changes in plan x's we conclude that changes to the amount or number of payments under an irrevocable payroll deduction authorization form p effective rate of interest or to changes in the employer's payroll frequency will not cause the contributions to cease to qualify as contributions picked up by a participating employer within the meaning of sec_414 h contributions for federal_income_tax purposes and that for purposes of the application of sec_414 code death disability or termination of employment are permissible reasons for the termination of the irrevocable election to make the contributions by payroll deduction of the code nor cease to qualify as employer of the it has been represented that system s is also an employer of employees who are participants in plan xx therefore we conclude with respect to ruling_request that for purposes of employees of system s who are participants in plan x pursuant to such irrevocable elections will not constitute wages under sec_3401 of the code from which federal income taxes must be withheld in the tax_year in which they are contributed the picked-up contributions as to your ruling_request we notified your the service was proposing to rule favorably authorized representative in our letter dated date that with respect to part unfavorably with respect to part your authorized representative in his letter dated november a requested that ruling_request be issued as we had proposed of ruling_request but of ruling_request parts b and a b sec_415 of the code provides in general that a participant's benefit expressed as benefit cannot exceed the lesser_of adjusted for cost-of-living increases or of the participant's average compensation_for the high_three_years the percent of compensation limit under sec_415 b does not apply to governmental plans a dollar_figure as percent an annual b sec_415 of the code provides in general that contributions and other annual_additions for a participant may not exceed the lesser_of a dollar_figure as - - adjusted for cost-of-living increases or of the participant's_compensation b percent sec_1 d of the income_tax regulations provides that where a defined_benefit_plan provides for mandatory employee contributions the annual_benefit attributable to such contributions is not taken into account for purposes of sec_415 of the code sec_1 d further provides that the mandatory employee contributions are considered a separate defined_contribution_plan maintained by the employer that is subject_to the limitations on contributions and other annual_additions described in sec_415 of the code however employee contributions that are picked up by the employer pursuant to sec_414 h employer contributions and additions to a separate defined_contribution_plan for purposes of sec_415 as such are not annual are treated as sec_415 of the code provides that if an employee makes one or more contributions to a defined benefit governmental_plan to purchase permissive service eredit under such plan then the requirements of this section shall be treated as met only if requirements of sec_415 are met determined by treating the accrued_benefit derived from all such the requirements contributions as an annual_benefit or b of sec_415 are met determined by treating all such contributions as annual_additions the a sec_415 of the code defines permissive_service_credit as service_credit i that is recognized by the governmental_plan for purposes of calculating a participant's benefit under the plan participant has not received under such governmental_plan and iii which such participant may receive only by making a voluntary additional_contribution in an amount determined which does not exceed the amount necessary to fund the benefit attributable to such service_credit ii which such sec_415 was added to the code by section tra '97 a of the taxpayer_relief_act_of_1997 pub l effective with respect to contributions to purchase permissive service credits made in plan years beginning after date the legislative_history to section of tra '97 states that code sec_415 is not intended to affect the application of pick up f7 that as provided in sec_1 d of the regulations contributions to purchase permissive_service_credit or the treatment of pick up contributions under sec_415 h_r rep no cong sess is set forth above employee contributions made to a defined_benefit_plan are treated as annual_additions subject_to the limitations of code sec_415 however employee contributions that are picked up to code sec_414 contributions and subject_to the limitations of code sec_415 instead benefits attributable to such contributions are subject_to the limitations of sec_415 are not annual_additions are treated as employer by the employer pursuant as such under sec_415 of the code contributions by a the benefit derived from all contributions participant in a governmental defined_benefit_plan to purchase permissive service credits are subject_to one of two limits used to purchase permissive_service_credit must be taken into account in determining whether the limit under code sec_415 must be taken into account in determining whether the limit on annual_additions under code sec_415 is met taking into account any other annual_additions of the participant all such contributions is satisfied or thus we conclude that after-tax employee contributions made to a governmental defined_benefit_plan for the purchase of permissive_service_credit may accordance with code sec_415 be treated as not subject_to sec_415 attributable to such contributions would be subject_to the limitations of sec_415 but instead the benefits in with respect to part a of ruling_request it has i for the purchase of permissive service the permissive_service_credit that may be been represented that plan k meets the requirements of code sec_415 credit purchased with additional employee contributions is recognized under plan x for purposes of calculating the participant's benefit under the plan the credit is for service for which the participant has not previously received credit under plan x and iii under statute t the participant may receive such additional service_credit only by-making such voluntary contribution and such contribution does not exceed the amount necessary to fund the benefit attributable to such service_credit in ii addition it has been represented that plan x meets the limitations on nonqualified service that may be taken into account under code sec_415 and that the purchase of permissive_service_credit under plan x will not cause the participant to receive a retirement benefit for the same service under more than one plan a with respect to part accordingly based on the above representations we of ruling_request conclude that pursuant to code sec_415 the picked-up contributions relating to the purchase of permissive_service_credit within the meaning of sec_415 not annual_additions for purposes of code sec_415 and after-tax employee contributions used to purchase such permissive_service_credit may also sec_415 be treated as not subject_to sec_415 of the code in accordance with are sec_415 of the code provides that in the case of any repayment of contributions including interest thereon to the governmental_plan with respect to an amount previously refunded upon a forfeiture of service_credit under the plan or under another governmental_plan maintained by a state or a local_government employer within the same state any such repayment shall not be taken into account for purposes of this section sec_415 was added to the code by section the b of tra '97 effective with respect to contributions made in plan years beginning after december legislative_history to section of tra '97 states that in the case of any repayment of contributions and earnings to a governmental_plan with respect to an amount previously refunded upon a forfeiture of service_credit under a plan or another plan maintained by a state_or_local_government employer within the same state any such repayment shall not be taken into account for purposes of code sec_415 and service_credit obtained as a result of the repayment shall not be considered permissive_service_credit h_r rep no cong we conclude that the special rule under sec_415 k of the code only applies to after-tax employee contributions that are paid into a state or local governmental_plan to reinstate previously forfeited service_credit thus ist sess x73 of ruling_request i accordingly with respect to part b the after-tax employee and not picked- k we conclude that contributions made to reinstate past service up contributions are not subject_to code sec_415 c when made to plan x within the meaning of code section ii benefits attributable to after-tax employee contributions made to reinstate past service are not subject_to code sec_415 b when distributed from plan x pursuant to income_tax reg interest thereon da provided the total benefit under plan xx attributable to employer contributions inclusive of any benefit attributable to picked-up contributions made to is subject_to code sec_415 b reinstate past service and sec the effective date for the commencement of the adoption date of resolution r any earlier than the later of the effective the date the irrevocable ii any iii form p is signed by both proposed pick up cannot be i date of resolution r payroll authorization form parties of of the code at the proposed these rulings are based on the assumption that plan x meets the requirements for qualification under section the time of a contributions and distributions these rulings do not address the option under the proposed pick-up program that allows a participant to reinstate past_service_credit or purchase permissive_service_credit by using the funds from an eligible rollover_contribution to whether the amounts in to whether question are subject_to tax under the federal_insurance_contributions_act the contributions in question are paid pursuant to salary reduction agreement within the meaning of section no opinion is expressed as no opinion is expressed as a v b of the code die this letter_ruling is directed only to the taxpayer that requested it sec_6110 that it may not be used or cited by others as precedent of the code provides a copy of this ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours joyce e flegol joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division ce a
